PER CURIAM.
This case, from the standpoint of appellant, presents the single question whether the time limit for the deportation of an alien seaman, fixed by section 34 of the Immigration Act of 1917 (39 Stat. 874 [8 USCA § 166]), was repealed by section 14 of the Immigration Act of 1924 (43 Stat. 153 [8 USCA § 214]). This court has decided that question in the negative. Nagle v. Hansen (C. C. A.) 17 F.(2d) 557; Carr v. Zaja (C. C. A.) 37 F.(2d) 1016. A reconsideration of these decisions is urged chiefly upon the ground that a different conclusion has since been reached by other courts. But we must decline to reconsider a question twice decided after full consideration, and will leave its further consideration to the Supreme Court.
In view of this conclusion, it becomes unnecessary to consider whether the proceedings before the department were unfair or irregular, or whether we could review the judgment of the court below in any event because of the absence of the testimony or stipulated faets upon which the ease was there heard.
The order is affirmed.